Citation Nr: 1224253	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability manifested by left thigh pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by right ankle pain, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by left ankle pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for obstructive sleep apnea (OSA).

7.  Entitlement to service connection for allergic rhinitis/sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from January 2006, August 2006, and June 2009 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims file.

In August 2010, the Board remanded this case for further development.

In a December 2011 rating decision, the Veteran was granted service connection for lumbar gouty arthritis, facet joints, and his disability evaluation for gout was increased to 60 percent and recharacterized as gout, lumbar spine and lower extremity.  Since the grant of service connection benefits constituted a full grant of the benefit sought on appeal, the back condition claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for allergic rhinitis/sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran has a bilateral hearing loss disability related to his military service.

2.  Competent and credible lay evidence shows a continuity of symptomatology for the Veteran's tinnitus since his military service.

3.  The competent and credible evidence does not show that the Veteran's left thigh pain is related to his military service.

4.  The competent and credible evidence does not show that the Veteran's right ankle pain, aside from that associated with gout, is related to his military service.

5.  The competent and credible evidence does not show that the Veteran's left ankle pain, aside from that associated with gout, is related to his military service.

6.  Competent and credible lay evidence shows a continuity of symptomatology for the Veteran's obstructive sleep apnea (OSA) since his military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

3.  The Veteran does not have a left thigh disability due to disease or injury that was incurred in or aggravated by active service or as a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137, 5107, 5701, 5701a (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.317 (2011).

4.  The Veteran does not have a left ankle disability, aside from the already service connected gout, due to disease or injury that was incurred in or aggravated by active service or as a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137, 5107, 5701, 5701a (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.317 (2011).

5.  The Veteran does not have a right ankle disability, aside from the already service connected gout, due to disease or injury that was incurred in or aggravated by active service or as a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137, 5107, 5701, 5701a (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.317 (2011).

6.  Obstructive sleep apnea (OSA) was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse January 2006 determination on appeal.  However, fully compliant notice was later issued in a March 2006 communication, and the claim was thereafter readjudicated in March 2006 Statement of the Case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's August 2010 remand, VA obtained additional VA treatment records for the time periods identified and sent the Veteran an August 2010 letter requesting that he identify any relevant private treatment records and provide authorization so that VA could obtain these records.  VA also provided the Veteran with audiology, orthopedic, and respiratory medical examinations in September 2010.  These examinations contained all information needed to rate the disabilities.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore these examinations are adequate for VA purposes.  Thus VA has complied with the August 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's hearing the undersigned identified the issues, sought information as to the onset of the Veteran's symptoms and the treatment he received in order to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for examinations, based in part on testimony elicited at the hearing.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Generally

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the Veteran's service personnel records show that he was awarded the Kuwait Liberation Medal and the Southwest Asia Service Medal with three Bronze Service Stars.  The Board notes that these medals were given to military personal who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, the Veteran is found to be a Persian Gulf War veteran as defined within 38 C.F.R. § 3.317.

As the Veteran is a Persian Gulf War veteran, the Board has also considered whether he is entitled to service connection under 38 C.F.R. § 3.317.  There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants presumptive service connection.

Bilateral Hearing Loss

Certain chronic disabilities, such as other organic disease of the nervous system, including hearing loss, are entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The record does not contain any records from the relevant time period.  According to the record, the first diagnosis of hearing loss was in July 2007, 13 years after service.  The record does not contain any earlier records of treatment for hearing loss.  Therefore, there is no indication that the Veteran's hearing loss manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

As noted above, direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the July 2006 VA examination found puretone threshold averages sufficient to qualify as an impaired hearing disability for VA purposes in that both ears had auditory thresholds for three of the relevant frequencies measured above 26 decibels.  Conversely, the September 2010 VA audiology examiner found puretone threshold averages within the normal range for the left ear and some impairment in the right ear with auditory thresholds for three of the relevant frequencies at 25 decibels that is not sufficient to establish an impaired hearing disability for VA purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels); 38 C.F.R. § 3.385.  Therefore the current disability requirement is satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or at any time during the pendency of the claim).

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.   Davidson, 581 F.3d 1313.  The Veteran's service treatment records do not contain a diagnosis of, or treatment for, bilateral hearing loss, nor are manifestations of hearing loss otherwise shown in service.  His October 1993 retirement examination reflects clinically normal audiometric results.  See Hensley, 5 Vet. App. 155.  Moreover, on the accompanying report of medical history, the Veteran specifically denied hearing loss.  Thus, no in-service occurrence is shown.

Turning to the question of in-service injury, the Board observes that the Veteran underwent several audiologic tests during service because of routine exposure to hazardous noise.  See e.g., August 1990 Reference Audiogram.  For 19 year, his military occupational specialty (MOS) was motor transport operator.  Thus, the Board concedes in-service noise exposure as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

The third and final requirement for direct service connection is a nexus between the in-service noise exposure and the Veteran's bilateral hearing loss.  To that end, VA sought medical nexus opinions.  As noted above, the September 2010 examiner did not find a current bilateral hearing loss disability.  The July 2006 examiner opined that it was less likely than not that the Veteran had a bilateral hearing loss disability related to his military service.  The July 2006 examiner noted that the Veteran's hearing loss did not have the configuration associated with noise exposure and was instead consistent with his age.  As the examiner reviewed the Veteran's records and performed audiometric testing in connection with his opinion, it is found to be highly probative.  The record does not contain a positive medical nexus opinion to refute the VA examiner's opinion.  Thus, the medical nexus requirement is not satisfied.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  At the time of his July 2006 VA examination, the Veteran alleged that his hearing loss began during his military service.  While the Veteran is competent to provide lay evidence regarding the onset of his symptoms, this evidence is found not credible in that it directly contradicts the contemporaneous lay evidence provided at the time of the Veteran's retirement.  Specifically, the Veteran denied any hearing loss on his report of medical history.  Furthermore, the first diagnosis of hearing loss came 12 years after service.  While not dispositive, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, continuity of symptomatology has not been established, either by the clinical record, or by credible lay evidence.

The Veteran himself believes that his hearing loss was caused by his active service.  In this regard, the Board acknowledges Jandreau, 492 F.3d 1372, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed immediately above, the claim of service connection for hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

In his lay statements and in the medical history he provides to his doctors, the Veteran has noted that he suffers from ringing in the ears.  See May 2010 Hearing Testimony; July 2006 and September 2010 VA Audiology Examinations.  As the symptoms of tinnitus are capable of lay observation, the current disability requirement has been met.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Tinnitus was not noted in service.  See e.g., October 1993 Retirement Examination.  Turning to the question of in-service injury, the Board observes that the Veteran's military occupational specialty (MOS) was motor transport operator for 19 years.  During service he underwent several audiologic tests because of routine exposure to hazardous noise.  See e.g., August 1990 Reference Audiogram.  Thus, VA concedes that the Veteran was exposed to loud noise during his military service.  The sole question remaining for consideration, then, is whether the current tinnitus is causally due to such in-service noise exposure.

The record does not contain a positive medical opinion of a nexus between the in-service noise exposure and the Veteran's tinnitus.  Instead, the September 2010 VA examiner opined that the Veteran's tinnitus was not at least as likely as not due to noise exposure in service.

The Veteran is claiming continuous tinnitus symptoms since active service.  In this regard, service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson, 2 Vet. App. at 19; see also 38 C.F.R. § 3.303.  In addition to being competent to provide lay evidence regarding his current tinnitus, the Veteran is also competent to provide lay evidence concerning the onset and continuity of these symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The question then becomes whether such lay evidence is credible.  In his May 2010 testimony and in his statements to his VA audiologists, the Veteran reported ringing in his ears beginning in service and continuing to the present.  In this regard, the Veteran's lay statements are deemed credible.  Thus, the evidence favors a finding of continuity of symptomatology dating back to military service.  Accordingly, service connection for tinnitus is warranted.

Left Thigh Disability
Direct service connection requires competent and credible evidence of a current disability.  Davidson, 581  F.3d 1313.  The Veteran's VA outpatient treatment records show complaints of left thigh pain and/or numbness.  See e.g., VA Outpatient Treatment Records dated July 2005, February 2006, March 2006, August 2006, March 2007, and May 2007.  The September 2010 VA examiner ultimately diagnosed the Veteran's left thigh condition as left lateral femoral cutaneous nerve syndrome or neuralgia paresthetica.  Since the Veteran's symptoms have been attributed to a known clinical diagnosis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to undiagnosed illness among Persian Gulf veterans are not applicable, however, the current disability requirement of direct service connection has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or injury.  Davidson, 581 F.3d 1313.  The Veteran's service treatment records do not contain a diagnosis of, or treatment for, a left thigh disability.

At his hearings, the Veteran provided lay testimony of in-service treatment for this disability.  See June 2006 DRO hearing and May 2010 Board hearing.  The Veteran is competent to provide lay evidence as to his in-service injuries and treatment.  While not inherently not credible, the weight of the evidence is against finding an in-service treatment for a left thigh disability.  Specifically, the Veteran stated that he was placed on physical profile for this disability because he was unable to participate in physical training.  According to the service treatment records, the Veteran was placed on physical profile several times for bilateral foot pain (in January 1975, March 1979, and April 1985) and for bilateral knee pain (in July 1987), but not for left thigh pain.  The presence of these several physical profiles in the record, but not any for the disability described by the Veteran, weighs strongly against his credibility with regard to a left thigh injury requiring his placement on physical profile.  More generally, the Veteran reported that a regular part of his duties included jumping of vehicles and, as a result, he often injured himself.  The Board finds the Veteran's account of these injuries to be competent and credible.  Thus, the in-service injury requirement is met.

The third and final requirement for direct service connection is a nexus between the Veteran's military service and his current left thigh disability.  To that end, VA sought a medical nexus opinion.  The September 2010 examiner opined that it was less likely than not that the Veteran's left lateral femoral cutaneous nerve syndrome was related to his military service.  Instead, this examiner opined that this disability was a compressive neuropathy of the lateral femoral nerve, usually brought about by large abdominal girth and pannus formation causing compression of the lateral femoral cutaneous nerve traversing throughout the inguinal fold.  The record does not contain a positive medical nexus opinion to refute the VA examiner's opinion.  Thus, the medical nexus requirement is not satisfied.

The Board has also considered whether service connection may be granted in this case based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Wilson, 2 Vet. App. 19.  At his May 2010 Board hearing, the Veteran stated that he sought treatment for this disability within one year of his separation and that he experiences chronic numbness and tingling.  By contrast, VA Outpatient treatment records from April 2002 note the Veteran's reported history of numbness in his left thigh beginning one year prior, which would be seven years after service.  In June 2006, the Veteran reported a history of left thigh numbness of at least five years or six years.  Despite the Veteran's recent assertions of continuous symptoms since service, the Board finds the medical history given in April 2002 to be more probative as it was made closer in time to the onset of this symptom and as it was made during the course of treatment, not in conjunction with a claim for disability benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, continuity of symptomatology has not been established, either by the clinical record, or by credible lay evidence.

To the extent that the Veteran himself believes that his left thigh disability was caused by his active service, the Board finds that the delayed onset of symptoms, seven years after service, extends the question of causation beyond an immediately observable cause-and-effect relationship.  Thus, the Veteran is not competent to address etiology in the present case.  See Jandreau, 492 F.3d 1372 (holding that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation). 

In short, for reasons expressed immediately above, the claim of service connection for left thigh disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Bilateral Ankle Disabilities
 
With regard to the Veteran's complaints of bilateral ankle pain, the medical evidence of record has attributed his symptoms to his service-connected gouty arthritis or his service-connected hypertension.  See e.g., VA Outpatient Treatment Record from August 2007 to October 2007; October 2007 VA Joints Examination; and October 2007 VA Hypertension Examination.  Indeed, the December 2011 rating decision granting an increase in disability evaluation for gout attributes that increase in part to the Veteran's ankle symptoms.  To the extent that his complaints of ankle pain have been attributed to gouty arthritis and/or hypertension, the issue of service connection for these disabilities is moot.  However, the September 2010 VA examiner also diagnosed the Veteran with mechanical overuse syndrome.  Again, the Veteran's symptoms have been attributed to known clinical diagnoses.  Thus, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to undiagnosed illness among Persian Gulf veterans are not applicable.  Still, the current disability requirement of direct service connection has been met with regard to the mechanical overuse syndrome diagnosis only.
 
Service treatment records show treatment for a sprained right ankle in July 1978 and a sprained left ankle in October 1988 and July 1991.  Thus, the in-service injury requirement has been met for both ankles.  See Davidson, 581 F.3d 1313.
 
With regard to the final requirement of a nexus between the Veteran's military service and his current bilateral ankle disabilities, VA sought a medical nexus opinion.  The September 2010 VA examiner attributed the Veteran's ankle pain from mechanical overuse syndrome was due to morbid obesity.  The record does not contain a positive medical nexus opinion to refute the VA examiner's opinion.  Thus, the medical nexus requirement is not satisfied.

While the Veteran himself may believe that his mechanical overuse syndrome  of the bilateral ankles was caused by his active service, the Board finds that the presence of additional, service connected bilateral ankle disabilities, extends the question of causation beyond an immediately observable cause-and-effect relationship, for which the Veteran would be competent to address etiology.  See Jandreau, 492 F.3d 1372 (holding that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation).  

Furthermore, the presence of service connected gout affecting both ankles complicates any claim of continuing symptomatology for the remaining, not service connected diagnosis.  The Veteran first sought VA treatment for swollen ankles in May 2007.  This was more than ten years after the Veteran's separation from service, which weighs against a claim of continuous symptoms.  See Maxson, 230 F.3d at 1333.  Here, during the nearly two decades since his separation from service, the medical records shows several complaints of bilateral ankle pain and swelling that have been attributed to his gouty arthritis.  The record does not show continuous additional bilateral ankle symptoms that can be associated instead with mechanical overuse syndrome in order to establish continuity of symptomatology.  As such, continuity of symptomatology has not been established, either by the clinical record, or by credible lay evidence.

Based on the above, the claim of service connection for mechanical overuse syndrome of the bilateral ankles must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 54-56.

This finding does not disturb the existing disability evaluation for gouty arthritis that relies in part on the Veteran's bilateral ankle symptoms.

Obstructive Sleep Apnea
 
The Veteran's private physician diagnosed him with obstructive sleep apnea (OSA).  See Sleep Study dated August 2008.  This diagnosis was confirmed by the September 2010 VA examiner.  As with the other disabilities, the Veteran's symptoms have been attributed to known clinical diagnoses, so the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to undiagnosed illness among Persian Gulf veterans are not applicable.  Still, the current disability requirement of direct service connection has been met with regard to OSA.

The Veteran's service treatment records do not contain a diagnosis of or treatment for a sleep disability.  At his May 2010 hearing, the Veteran reported sleeping trouble during service in that he would oversleep and miss formation.  The Board finds the Veteran's account of trouble sleeping during service to be competent and credible.  Thus, the in-service occurrence requirement is met.  See Davidson, 581 F.3d 1313.

With regard to the medical nexus requirement, the Veteran underwent a VA examination in September 2010.  The September 2010 VA examiner opined that the Veteran's OSA was caused by his morbid obesity, not his military service, noting that the Veteran has gained nearly 100 pounds since his separation from service.  The record does not contain a positive medical nexus opinion to refute the VA examiner's opinion.  Thus, the medical nexus requirement is not satisfied.

Likewise, the question of causation is not the type of immediately observable cause-and-effect relationship contemplated by Jandreau.  492 F.3d 1372.  Thus, the Veteran is not competent to address etiology in the present case.

Finally, the Board has considered whether service connection may be granted in this case based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Wilson, 2 Vet. App. 19.  The Veteran is not competent to provide lay evidence regarding symptoms of sleep apnea that occur while he is asleep, but he is competent to provide testimony regarding daytime somnolence, oversleeping, and trouble sleeping.  The Veteran first complained of daytime somnolence in private treatment records dated May 2008.  This was fourteen years after the Veteran's separation from service, which weighs against a claim of continuous symptoms.  See Maxson, 230 F.3d at 1333.  At the time, he reported that he did not know if he snored or if he had apneic spells at night.  In private treatment records dated June 2008, the Veteran reported trouble with snoring, sleepiness, and difficulty falling and remaining asleep for the prior fifteen years.  At the time of his May 2010 hearing, the Veteran reported problems with drowsiness and oversleeping during service that he in retrospect, after his diagnosis, attributed to sleep apnea.  

The question then becomes whether such lay evidence is credible.  Based on his testimony, the Veteran had not heard of sleep apnea at the time of his separation from service.  Based on this, the Board finds the Veteran's delay in reporting and seeking treatment for his associated symptoms reasonable.  Absent evidence to the contrary, the Veteran's lay statements are deemed credible.  Thus, the evidence favors a finding of continuity of symptomatology dating back to military service.  Accordingly, service connection for obstructive sleep apnea is warranted.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a disability manifested by left thigh pain, to include as due to undiagnosed illness is denied.

Service connection for a disability manifested by right ankle pain, to include as due to undiagnosed illness is denied.

Service connection for a disability manifested by left ankle pain, to include as due to undiagnosed illness is denied.

Service connection for obstructive sleep apnea (OSA) is granted.


REMAND

Allergic Rhinitis/Sinusitis

In the August 2010 remand, the Board sought a diagnosis and a medical nexus opinion regarding the Veteran's claimed respiratory disability to include allergic rhinitis and sinusitis.  In response to that, the September 2010 VA examiner diagnosed the Veteran with chronic allergic rhinitis.  In providing a medical nexus opinion, the examiner addressed only the issue of aggravation, finding no aggravation based in part on the Veteran's vague responses to questions regarding the onset of his condition.

The Board notes that neither allergic rhinitis nor sinusitis was noted on the Veteran's entrance examination.  A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111.  Thus, absent clear and unmistakable evidence to the contrary, the Veteran is presumed not to have had a pre-existing allergic rhinitis or sinusitis condition.  The Veteran's service treatment records show multiple complaints of nasal congestion and other cold symptoms and includes treatment for sinus problems in May 1975, upper respiratory infection in November 1980, and rhinopharyngitis in July 1981.  In the Report of Medical History that accompanied his retirement examination, the Veteran indicated that he suffered from chronic or frequent colds.  Therefore, the question is not whether such a pre-existing disability was aggravated, but whether the in-service complaints of cold symptoms evince an in-service onset of allergic rhinitis/sinusitis or whether the Veteran's current disability can be causally linked to these complaints.  Thus, an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the September 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current allergic rhinitis/sinusitis disability that may be present.

The examiner should opine, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the identified disability (i.e., chronic allergic rhinitis) had its onset during service or is otherwise attributable to the Veteran's active service.

The examiner is asked to specifically address the Veteran's in-service repeated complaints of nasal congestion and cold symptoms, as noted in the service treatment records from May 1975, November 1980, and July 1981, as well as the Veteran's assertion in his Report of Medical History that accompanied his retirement examination that he suffered from chronic or frequent colds.

This opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Thereafter, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


